Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00571-CR

                                    Lawrence Steele TERRILL,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 10-04-10391-CR
                         The Honorable Camile G. Dubose, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 8, 2015

AFFIRMED

           Lawrence Steele Terrill appeals the trial court’s judgment adjudicating his guilt and

sentencing him to fifteen years’ imprisonment. Terrill contends: (1) his due process rights were

violated because the trial judge: (a) was not fair and impartial; and (b) did not consider the full

range of punishment and the evidence in imposing sentence; and (2) the trial court abused its

discretion in revoking his community supervision because: (a) the evidence is insufficient to

support each of the alleged violations; and (b) the State failed to prove his ability to pay with regard

to the violations relating to non-payment of costs and fees. We affirm the trial court’s judgment.
                                                                                      04-14-00571-CR


                                          BACKGROUND

       Terrill was indicted for aggravated sexual assault of a child and indecency with a child. In

October of 2012, Terrill pled no contest to the charge of indecency with a child, and the State

dismissed the aggravated sexual assault charge. The trial court deferred Terrill’s adjudication of

guilt and placed him on community supervision for a term of eight years.

       In February 2013, the State filed a motion to proceed with an adjudication of guilt alleging

numerous violations. Terrill pled true to violating the condition that prohibited him from being

alone with unsupervised children under the age of seventeen. At the hearing on the State’s motion,

the State announced the complainant and her family were present in the courtroom and would

testify they would like Terrill’s community supervision revoked and for the trial court “to impose

a sentence of prison time.” The prosecutor stated, “I believe this is also the State’s position.”

Defense counsel announced that his witnesses would testify Terrill was alone with his grandson

due to a scheduling mistake, and Terrill immediately called family members to pick up the child

upon discovering the child when he returned home. Defense counsel stated Terrill had no intention

to violate his probation. Defense counsel requested the trial court to impose a 180-day jail sanction

and to require Terrill to enroll in sex offender counseling. After finding Terrill violated the

condition to which he pled true, the trial court followed defense counsel’s request, imposed a 180-

day jail sanction, and ordered Terrill to enroll and participate in sex offender counseling upon his

release from jail. The trial court cautioned Terrill, “Any other violation no matter what it is, the

Court will revoke and send you to prison.” The trial court later addressed the complainant’s family

and assured them Terrill would “receive the maximum penalty available to this Court by law” if

Terrill had any future violations.

       In February 2014, Terrill appeared before the trial court on his own motion to modify the

conditions of his community supervision. Terrill requested his grandson be allowed to live with
                                                -2-
                                                                                      04-14-00571-CR


him as long as there was constant supervision. The trial court heard evidence regarding the need

for Terrill’s eleven-year-old grandson to live with him. First, Terrill’s son, the grandson’s father

who had custody of him, had lost his job, was unemployed, and needed to live with Terrill. In

addition, Terrill’s brother was dying of cancer, Terrill’s niece had a new baby, and no other living

arrangement was available for Terrill’s grandson. On cross-examination, Terrill admitted that his

underlying case occurred while he was the caregiver of the complainant. The trial court initially

stated it was inclined to allow Terrill’s grandson to live in Terrill’s house subject to supervision;

however, based on the State’s arguments, the trial court continued the hearing to obtain

information from Terrill’s counselor. In March 2014, when the hearing resumed, the trial court

stated it had read the letter from the counselor and denied Terrill’s request to modify the condition

based on the counselor’s recommendation.

       In May 2014, the State filed another motion to proceed with adjudication of guilt again

alleging multiple violations. In addition to numerous violations for failure to pay required fees

and costs, the State alleged Terrill violated the condition requiring him to attend and successfully

complete sex offender treatment and to comply with all rules and instructions of the sex offender

treatment provider. The motion stated Terrill was discharged from the sex offender counseling

program on April 23, 2014, for not complying with program rules. The motion further stated

Terrill owed an outstanding balance to the program and had not completed the required

assessments. Finally, the motion stated Terrill was not progressing in treatment or reducing his

risk to the community.

       In July 2014, the trial court conducted a hearing on the State’s motion. The State first

offered into evidence the letter from Terrill’s sex offender program counselor dated April 23, 2014.

The letter was admitted without objection. The letter noted when Terrill registered with the

program on December 3, 2013, he agreed to follow the program rules, but he had not met that
                                                -3-
                                                                                       04-14-00571-CR


agreement. The letter also noted Terrill owed the program $740.00, and he had not completed the

required assessments that were to be completed within the first 90 days of treatment. The letter

further noted, “It is clear the client is not progressing in treatment or reducing his risk to the

community.” The letter concluded, “Our program is designed specifically to rehabilitate sex

offenders. Treatment is most effective with the offender’s cooperation, commitment to the

treatment program and strict adherence to the treatment contract. Mr. Lawrence Terrill may return

to the program when he meets his obligations and is willing to follow the program rules.”

       Kevin Allen, Terrill’s Bexar County probation officer, also testified at the hearing. Allen

stated Terrill was not doing well in treatment based on concerns expressed by his counselor that

he was not progressing. Based on a home visit, Allen also discovered Terrill had installed cable

television that gave him access to pornographic channels. Allen further testified Terrill never

accepted responsibility for his offense and, instead, “really blamed the victim.” Allen stated Terrill

had not been successful on probation because he had not been compliant with the court orders, had

not accepted responsibility, and did not progress in treatment.

       The final witness called to testify was Guadalupe Torres, who was Terrill’s Medina County

probation officer before his probation was transferred to Bexar County. Torres also testified Terrill

had not been successful on probation because he had been discharged from sex offender

counseling. On cross-examination, Torres agreed Terrill’s monthly progress reports from the sex

offender counseling program from December 2013, January 2014, and February 2014, all showed

Terrill’s progress as being “good” with the exception of one “fair” ranking.

       After hearing all of the foregoing evidence and closing arguments, the trial court

announced its ruling as follows:

              THE COURT: Okay, with regard to the testimony that’s been presented, the
       Court makes a finding of true as to each allegation with the exception of allegation
       number 16 contained within the State’s motion to adjudicate. I want to state for the
                                                 -4-
                                                                                       04-14-00571-CR


       record that should the allegations be solely financial in nature, neither the State nor
       the Court would consider revoking and sentencing someone to prison. However,
       failure to participate in Court ordered counseling and consistent failure to
       participate, the Court makes a finding of true as to that and based upon that finding
       would adjudicate Mr. Terrill of the offense of indecency with a child, find him
       guilty thereof, and sentence him to 15 years confinement in the Texas Department
       of Corrections.

The trial court subsequently signed a judgment consistent with its verbal pronouncement, and

Terrill appeals.

                                    DUE PROCESS VIOLATIONS

       In his first and second issues, Terrill argues the trial court violated his due process rights

by failing to consider the mitigating evidence and the full range of punishment and for not being

fair and impartial. Terrill’s argument focuses on the statements made by the trial court during the

June 2013 hearing on the State’s first motion to adjudicate. As previously noted, the trial court

warned Terrill at that hearing that in the event of any future violation, the trial court would revoke

and send him to prison. The trial court also told the complainant’s family if Terrill had any future

violations, Terrill would “receive the maximum penalty available to this Court by law.”

       “A court’s arbitrary refusal to consider the entire range of punishment is a denial of due

process.” Grado v. State, 445 S.W.3d 736, 739 (Tex. Crim. App. 2014). “And despite a judge’s

wide discretion in determining the proper punishment in a revocation hearing, due process requires

the right to a hearing before a neutral and detached hearing body.” Id. “Absent a clear showing

of bias,” however, “a trial court’s actions will be presumed to have been correct.” Brumit v. State,

206 S.W.3d 639, 645 (Tex. Crim. App. 2006); see also Youkers v. State, 400 S.W.3d 200, 208

(Tex. App.—Dallas 2013, pet. ref’d) (same).

       As previously noted, Terrill relies on the trial court’s statements during the prior hearing

to support his due process contentions. The Texas Court of Criminal Appeals, however, has stated

that a trial judge’s “admonition — that he would impose the maximum sentence if [the defendant]
                                                 -5-
                                                                                     04-14-00571-CR


violated his probation — does not, by itself, show prejudgment of punishment.” Ex parte Brown,

158 S.W.3d 449, 453 (Tex. Crim. App. 2005). Instead, the cases establish such an admonition

must be accompanied by additional evidence or record support to establish a trial judge’s bias or

failure to consider the entire range of punishment.

        For example, in Ex parte Brown, the applicant in a post-conviction application for writ of

habeas corpus asserted the trial judge refused to consider the full range of punishment at the

hearing on the state’s motion to adjudicate. 158 S.W.3d at 451. At the hearing on the state’s

motion, the trial judge reminded the applicant that he told him what he “was going to do if [the

applicant] did this.” Id. When the applicant acknowledged the trial judge told him that he would

give him twenty years if he failed to report, the trial judge responded, “Watch me. Pay attention.”

Id.   The trial judge then sentenced the applicant to twenty years in prison, the maximum

punishment. Id. at 452.

        After stating the trial court’s original admonition did not, by itself, show prejudgment of

punishment, the Texas Court of Criminal Appeals noted the record contained additional evidence

useful in resolving the due-process issue of prejudgment of punishment. Id. at 453. First, the

record contained a number of other cases in which the same trial judge assessed a maximum

sentence after similar threats. Id. at 452, 453. In addition, the record contained the trial judge’s

testimony from the post-conviction habeas hearing. Id. at 454-56. At the hearing, the trial judge

stated that he sentenced defendants to prison for failing to report 99.2 percent of the time. Id. at

454. The trial judge also testified that he did not remember anything about the applicant’s case,

and based on his review of the reporter’s record from the adjudication hearing, “it looked to him

as if he was simply making good on a promise he had made during the original plea hearing.” Id.

at 455. Based on this testimony, the court concluded, “There is nothing in this record to suggest

that applicant’s case falls into the .8% of the cases in which [the trial judge] did not follow his
                                                -6-
                                                                                        04-14-00571-CR


normal routine.” Id. at 456. Accordingly, the court’s holding that the trial judge pre-judged the

punishment he would assess on revocation was supported by far more evidence than the trial

judge’s initial admonishment.

       Similarly, in another case cited by Terrill, this court relied not only on the trial judge’s

earlier admonition but also on statements made by the trial court at the actual sentencing hearing

to support its conclusion that the trial court failed to consider the full range of punishment. Howard

v. State, 830 S.W.3d 785, 787-89 (Tex. App.—San Antonio 1992, pet. ref’d); see also Earley v.

State, 855 S.W.2d 260, 262-63 (Tex. App.—Corpus Christi 1993), pet. dism’d as improvidently

granted, 872 S.W.2d 758 (Tex. Crim. App. 1994) (relying on comments made during revocation

hearing in addition to initial admonition to conclude appellant was denied due course of law).

Finally, in Jefferson v. State, 803 S.W.2d 470, 471 (Tex. App.—Dallas 1991, pet. ref’d), the trial

judge asked the probation officer at the adjudication hearing whether the judge promised the

defendant anything if the defendant violated his probation. When the probation officer informed

the trial judge that he promised the defendant twenty years, the trial judge responded by imposing

a twenty-year sentence. Id.

       Unlike the foregoing cases, the record in this case does not support a showing of bias or

the trial court’s failure to consider the full range of punishment. First, although the trial court told

the complainant and her family Terrill would be sentenced to “the maximum penalty available” to

the court in the event of a violation, Terrill was not sentenced to the maximum penalty of twenty

years. Second, the record established the trial court’s willingness to consider all of the evidence

when the trial court was initially inclined to modify the terms of Terrill’s community supervision

during the hearing in February 2014. Finally, at the adjudication hearing, the trial court never

referred to its earlier admonishment; instead, the record establishes the trial court pronounced

Terrill’s sentence only after listening to all of the evidence presented at the hearing. See Brumit,
                                                  -7-
                                                                                        04-14-00571-CR
206 S.W.3d at 645 (distinguishing Jefferson and Earley because the record showed the trial court

considered the evidence presented before imposing sentence). In pronouncing sentence, the trial

court initially stated its finding of true was based on the “testimony that’s been presented.” The

trial court then specifically explained the finding of true was based on the evidence presented of

Terrill’s “failure to participate in Court ordered counseling and consistent failure to participate.”

Because the record does not contain a clear showing of a bias sufficient to overcome the

presumption the trial court acted properly, see id., Terrill’s first two issues are overruled.

                                    SUFFICIENCY OF EVIDENCE

       In his third and fourth issues, Terrill contends the evidence is insufficient to support each

violation alleged by the State. In addition, Terrill contends the State failed to prove his ability to

pay with regard to the allegations that he violated conditions requiring him to pay costs and fees.

The State responds this court need not consider Terrill’s ability to pay because the evidence is

sufficient to support Terrill’s revocation based on his failure to complete his sex offender

counseling.

       “In a revocation proceeding, the trial court has discretion to revoke community supervision

when a preponderance of the evidence supports one of the State’s allegations that the defendant

violated a condition of his community supervision.” Leonard v. State, 385 S.W.3d 570, 576 (Tex.

Crim. App. 2012). “‘[A] preponderance of the evidence’ means ‘that greater weight of the credible

evidence which would create a reasonable belief that the defendant has violated a condition of his

probation.’” Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013) (quoting Rickels v.

State, 202 S.W.3d 759, 764 (Tex. Crim. App. 2006)). “It is clearly settled that in a proceeding to

revoke probation, the trial judge is the sole trier of the facts, the credibility of the witnesses and

the weight to be given to particular testimony.” Naquin v. State, 607 S.W.2d 583, 586 (Tex. Crim.

App. [Panel Op.] 1980).
                                                 -8-
                                                                                       04-14-00571-CR


       The counselor’s letter stating Terrill was terminated from the treatment program because

he was not progressing in treatment is evidence supporting the allegation that Terrill failed to

attend and successfully complete the sex offender treatment and to comply with the rules and

instructions of the sex offender treatment provider. Although Terrill construes the letter as being

primarily based on financial considerations, the trial court, as the sole trier of fact, could construe

the letter as referring to Terrill’s refusal to cooperate and his refusal to strictly adhere to the

treatment contract. Such a construction is consistent with Allen’s testimony that Terrill refused to

accept responsibility because he continued to blame the victim.

       Terrill also argues this court must examine the counselor’s use of her discretion to

terminate him from the program to ensure her decision was rationally based and connected to the

purposes of the community supervision. See Leonard, 385 S.W.3d at 577 (holding third party’s

use of discretion must be examined where revocation is based on term of community supervision

subject to third party’s discretion). Terrill relies on evidence he had received acceptable progress

reports from the sex offender treatment program to assert his counselor’s decision to terminate him

from the program was not rational. Again, the trial court as the sole trier of fact was required to

weigh these progress reports against the counselor’s subsequent letter. Because the counselor’s

statements that Terrill was not progressing in his treatment were consistent with the testimony of

both probation officers, the trial court could have determined the progress reports were less

credible and entitled to be given less weight.

       Having reviewed the record, we hold sufficient evidence supported the trial court’s finding

that Terrill violated the condition of his probation requiring him to attend and successfully

complete sex offender treatment and to comply with all rules and instructions of the sex offender

treatment provider. Therefore, we need not consider the sufficiency of the evidence to support the



                                                 -9-
                                                                                    04-14-00571-CR


remaining allegations. See Leonard, 385 S.W.3d at 576 (stating trial court has discretion to revoke

probation where evidence supports one alleged violation).

                                          CONCLUSION

       The trial court’s judgment is affirmed.

                                                    Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                 - 10 -